Exhibit 10.4

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the “Company”),
does hereby grant and give unto _____________ (the “Awardee”), an award of
restricted shares of Stock (the “Restricted Stock”) upon the terms and
conditions hereinafter set forth (the “Award”).

 

AUTHORITY FOR GRANT

 

1.                                       Stock Incentive Plan.  The Restricted
Stock is granted under the provisions of the Waddell & Reed Financial, Inc. 1998
Stock Incentive Plan, as amended and restated (the “Plan”), and is subject to
the terms and conditions set forth in this Restricted Stock Award Agreement (the
“Agreement”) and not inconsistent with the Plan.  Capitalized terms used but not
defined herein shall have the meaning given them in the Plan, which is
incorporated by reference herein.

 

TERMS OF AWARD

 

2.                                       Number of Shares.  In consideration of
future services to the Company, the Awardee is hereby granted ______ shares and
_______  shares of Restricted Stock (collectively, the “Shares”) of the
Company’s Class A common stock, par value $.01 on _________________________,
20___ (the “Grant Date”), subject to repurchase of a portion thereof by the
Company pursuant to Section 12.

 

3.                                       Restrictions; Forfeiture.  The
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until its restrictions are removed or expire.  The
Restricted Stock may be forfeited to the Company, at which time the Company
shall have the right to instruct the Company’s transfer agent to transfer the
Restricted Stock to the Company to be held by the Company in treasury or by any
designee of the Company.  Notwithstanding the preceding sentences, the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) may, in its sole discretion, provide for the expiration of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, before or after the Awardee’s termination of service on the
Board, based on such factors as the Committee may determine, in its sole
discretion.

 

4.                                       Expiration of Restrictions and Risk of
Forfeiture.  The restrictions and risk of forfeiture for the Restricted Stock
will expire as set forth in this Section 4, as of the vesting dates set forth in
this Section 4, provided that the restrictions and risk of forfeiture have not
previously expired pursuant to this Agreement.

 

Percentage of Shares Vesting

 

Vest Date

 

331/3%

 

______________, 20___

 

331/3%

 

______________, 20___

 

331/3%

 

______________, 20___

 

 

1

--------------------------------------------------------------------------------


 

TERMINATION OF AWARD

 

5.                                       Termination of Service on the Board. 
If an Awardee’s service on the Board terminates for any reason, the restrictions
and risk of forfeiture with respect to the Restricted Stock which have not
expired shall immediately expire and all shares of the Restricted Stock shall be
fully vested.

 

6.                                       Change in Control or Potential Change
in Control of the Company.  In the event of a Change in Control, unless
otherwise determined by the Committee in writing after the Grant Date, but prior
to the occurrence of such Change in Control, or, in the event of a Potential
Change in Control, if and to the extent so determined by the Committee in
writing after the Grant Date (subject to any right of approval expressly
reserved by the Committee at the time of such determination): (a) the
restrictions with respect to the Restricted Stock shall expire and such shares
shall be deemed fully vested; and (b) the value of the outstanding Stock
previously subject to restrictions, shall, to the extent determined by the
Committee at or after the Grant Date, be settled on the basis of the Change in
Control Price as of the date the Change in Control occurs or Potential Change in
Control is determined to have occurred, or such other date as the Committee may
determine prior to the Change in Control or Potential Change in Control.  In the
sole discretion of the Committee, such settlements may be made in cash or in
stock, as shall be necessary to effect the desired accounting treatment for the
transaction resulting in the Change in Control or Potential Change of Control.

 

7.                                       No Limitation on Excess Parachute
Payments.  The provisions of Section 14 of the Plan regarding the payment of any
“Excess Parachute Payment” within the meaning of Section 280G(b)(1) of the
Internal Revenue Code of 1986, as amended, shall not apply to this Agreement.

 

GENERAL TERMS AND PROVISIONS

 

8.                                       Administration of Award.  The
Restricted Stock shall be maintained in a book-entry account (the “Account”) by
and at the Company’s transfer agent until the restrictions associated with such
Restricted Stock expire pursuant to Sections 4, 5 or 6.  The Awardee shall
execute and deliver to the transfer agent one or more stock powers in blank for
the Restricted Stock.  The Awardee hereby agrees that the transfer agent shall
maintain such Account and the related stock power(s) pursuant to the terms of
this Agreement until such restrictions expire pursuant to Sections 4, 5 or 6.

 

9.                                       Ownership of Restricted Stock.  From
and after the time that the Account representing the Restricted Stock has been
activated and prior to forfeiture, the Awardee will be entitled to all the
rights of absolute ownership of the Restricted Stock, including the right to
vote those shares and to receive dividends thereon if, as, and when declared by
the Board, subject, however, to the terms, conditions and restrictions set forth
in this Agreement.  Dividends paid in stock of the Company or stock received in
connection with a Stock split with respect to the Restricted Stock shall be
subject to the same restrictions as on such Restricted Stock.  The shares

 

2

--------------------------------------------------------------------------------


 

of Restricted Stock subject to this Award are not eligible to be enrolled in any
dividend re-investment program until the restrictions thereon expire.

 

10.                                 Adjustment of Shares for Recapitalization,
Etc.  In the event there is any change in the outstanding Stock of the Company
by reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, there shall be substituted for or added to
each share of Stock theretofore appropriated or thereafter subject, or which may
become subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Adjustment under the preceding provisions of this
Section 10 will occur automatically upon any such change in the outstanding
Stock of the Company.  No fractional interest will be issued under the Plan on
account of any such adjustment.

 

11.                                 Conditions to Delivery of Stock and
Registration.  Nothing herein shall require the Company to issue or the transfer
agent to deliver any shares with respect to the Award if (a) that issuance
would, in the opinion of counsel for the Company, constitute a violation of the
Securities Act of 1933, as amended, or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect. 
From time to time, the Board and appropriate officers of the Company are
authorized to and shall take whatever actions are necessary to file required
documents with governmental authorities, stock exchanges, and other appropriate
persons to make shares of Stock available for issuance.

 

12.                                 Payment of Taxes.  The delivery of shares of
Stock pursuant to this Award is conditioned upon satisfaction of any withholding
obligation described in this Section 12.  The Awardee may be required, from time
to time, in the Company’s discretion, to pay to the Company (or any Subsidiary
or Affiliate as applicable), the amount that the Company deems necessary to
satisfy the Company’s or its Subsidiary’s or Affiliate’s current or future
obligation to withhold federal, state or local income or other taxes incurred by
the Awardee as a result of the Award.  With respect to any required tax
withholding, the Awardee may (a) upon election at the time and in the manner
prescribed by the Company, direct the Company to purchase from the Awardee the
number of shares of Restricted Stock to be issued upon vesting equal in value to
the amount of such obligation, based on the shares’ Fair Market Value at the
time such obligation is incurred; (b) deliver to the Company sufficient shares
of Stock to satisfy such obligations, based on the shares’ Fair Market Value at
the time such obligation is incurred; or (c) deliver sufficient cash to the
Company to satisfy such obligations.  The Company may, in its sole discretion,
deny any request to satisfy withholding obligations through Stock instead of
cash.  In the event the Company subsequently determines that the aggregate Fair
Market Value of any shares of Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
the Awardee shall pay to the Company, immediately upon the Company’s request,
the amount of that deficiency in cash.

 

3

--------------------------------------------------------------------------------


 

13.                                 Company Records.  Records of the Company or
its Subsidiaries or Affiliates regarding any period(s) of service on the Board,
termination of service and the reason therefor, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

14.                                 No Liability for Good Faith Determinations. 
The members of the Board and the Committee shall not be liable for any act,
omission, interpretation or determination taken or made in good faith with
respect to this Agreement or the Restricted Stock granted hereunder and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 

15.                                 Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

16.                                 Successors.  This Agreement shall be binding
upon the Awardee, their legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

17.                                 Notices.  Any notices required by or
permitted to be given to the Company under this Agreement shall be made in
writing and addressed to the Secretary of the Company in care of the Company’s
Legal Department, 6300 Lamar Avenue, Overland Park, Kansas 66202.  Any such
notice shall be deemed to have been given when received by the Company.

 

18.                                 Headings.  The titles and headings herein
are included for convenience of reference only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

19.                                 Rules of Construction.  This Agreement has
been executed and delivered by the Company in Kansas and shall be construed and
enforced in accordance with the laws of said State, other than any choice of law
rules calling for the application of laws of another jurisdiction.  Should there
be any inconsistency or discrepancy between the provisions of this Agreement and
the terms and conditions of the Plan under which this Award is granted, the
provisions in the Plan shall govern and prevail.

 

20.                                 Amendment.  This Agreement may be amended by
the Committee; provided, however, that no amendment may decrease rights inherent
in this Award prior to such amendment without the express written consent of the
parties hereto.  Notwithstanding the provisions of this Section 20, this
Agreement may be amended by the Committee to the extent necessary to comply with
applicable laws and regulations and to conform the provisions of this Agreement
to any changes thereto.

 

4

--------------------------------------------------------------------------------


 

21.                                 Effective Date.  This Agreement has been
executed this ____ day of _____________, 20___, effective as of
_________________, 20___.

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

 

By:

 

 

 

 

Daniel P. Connealy, Senior Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

 

 

“Awardee”

 

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, __________________ does hereby assign and transfer unto
Waddell & Reed Financial, Inc. (51-0261715) ____________  shares of Class A
common stock of Waddell & Reed Financial, Inc., a Delaware corporation, granted
on _________________, 20___, as evidenced by the Restricted Stock Award
Agreement of even date herewith and standing in the name of the undersigned on
the books of Waddell & Reed Financial, Inc.  The undersigned does hereby appoint
EquiServe Trust Company, N.A. as attorney-in-fact to transfer the said stock on
the books of Waddell & Reed Financial, Inc. with full power of substitution in
the premises.

 

Dated as of this ____ day of ___________, 20___.

 

 

 

 

 

[Name]

 

 

--------------------------------------------------------------------------------